On April 18, 1979, the court issued its opinion and decision in this case (ante at 76). On July 9, 1979, an order was issued granting in part and denying in part defendant’s motion for reconsideration (ante at 92). The order of July 9th amended the earlier opinion and decision to provide that with respect to 1971 the case was remanded to the trial division for further proceedings on the issue discussed in Part VII of the opinion. But the order also provided: "If plaintiff does not wish to proceed further on that issue (in view of the small amount at stake), the petition will be dismissed as to 1971.”
The parties then entered into a stipulation stating: "The plaintiff electing not to proceed on the capital issue (Part VII of the courts [sic] decision, April 18, 1979), and the Order dated July 9, 1979, providing that in that event the petition will be dismissed as to 1971, it is hereby stipulated that each party bear its own costs.” The defendant thereafter moved to dismiss the petition and plaintiffs cross-moved that the court on its own motion dismiss the petition as to 1971.
it is therefore ordered that plaintiff, having elected, pursuant to the order of July 9, 1979, not to proceed further on the remaining issue as to 1971, the petition (having already been dismissed as to 1970) is now dismissed as to 1971.